  Case 1:17-cr-00115-CBA Document 122 Filed 06/17/21 Page 1 of 2 PageID #: 777
                                                                  FILED
Cert.Acct.No. 70?0j-&nQaa44..

                  ©IDWi
                                   0491
                                          SCANNED
                                   gar veytia
                                                               IN CLERK'S OFFICE
                                                            .8. DISTRICT COURT E.D.N.Y.

                                                           * JUN 08 2021 *
                                   .0. Box 1000
                              Marion Illinois              BROOKLYN OFFICE
 June 1,
            ■^O SE OFFiCt                         Acct.Ref.No. EXV041226
 To         "Case manager (No. I:17crll5)
 Re          Letter of Inquiry into Doc. Entry #21, on 6/5/2017
             Government Order to Produce Discovery
 This Letter of Inquiry" is deposited with the court, due to the
 operative events occurring on the Contract, so numbered; and.
 Please, see the attached letter addressed to the government for
 for transaction; court's order, concerning DISCOVERY information
                   and. Time  has passed and the government has not
 complied with request by date, and concedes; and. Accordingly?
 they don t intend to perform; and. This establishes a defaSlt
 against their alleged claira(s); and. See, also contumacy; and,
 Pursuant to Stano v. Dugger. 889 F.2d 962 (11/17/1989)- a Question
 arises, concerning the "DISCOVERY" in/on case; and, lAquirv is
 nnon           discovery
  pon court s order       due todiscovery,
                    to produce    fact government
                                           nor has has never acted
                                                    government acted
 of              to produce the same; and. Currently; any averments
 Ron ^^^®Jtive
 Because       Assistance
         there has been no ofDISCOVERY
                               Counsel ononcase,
                                            case, nois attornev
                                                        FRAUD; and.
                                                                 reore-
 senting VEYTIA_could advise him how to plead; and. By events
 aSs ??                           violative of counsel under U.S. Const.
 "DTqrnvF^v"              failure of Government Agent(s) to provide
RFVPR?!?
REVERSAL,   like in           ^
                      STANO; and.   Agreement; and. Case must suffer
In the mirror of STANO, lack of DISCOVERY affects "Plea" filed in
court; and. Since, there's no discovery, there can be no plea;
at least a plea entered knowingly and intelligently/voluntarily
as required; and. Does the court say otherwise?"; and.
This means the Due Process Adversarial System is violated; and,
                       justice, is it a good look for the court's
order(s) to be undermine, or disrespected or otherwise?; and.
Again; this is a "Letter of Inquiry," which absolutely affects

Thank you for your assistance.




/11m
 Case 1:17-cr-00115-CBA Document 122 Filed 06/17/21 Page 2 of 2 PageID #: 778




                              fidgar veytia
                          Principal, Sui Juris
                            c/o P.O. Box 1000
                             Marion Illinois

 May.10, 2021                                       Acct.Ref.No. EXV041226
To        : Assistant United States Attorney
Re        * Compliance With Court Order (Docket No. 21)
This document is.for inquiry, only. I am seeking proof that you
and your office did comply with the court's order, dated, 6/5/2017
upon which, you were suppose to disclose 'discovery' information.
Hereby. I am asking; if, you did deposit in the court your
discovery, per court's order; then, copy me asto what was submitted,
  did not receive my copy. If you did not submit anything, let
me know that also.

     by. May 30, 2021, there; is no 'discovery' returned to me; I
can deem by your honor that none exist and there is no substance
 or case No. 17-CR-115 (GBA) to be an issue of controversy or J
otherwise a bona fide case or franchise, per terms of 'good faith.'
I am ending the inquiry; if you have complied with the court's
order, please let me be aware of the same.

Thank you for your assistance.




/IIm
